Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant employs very confusing terms to define their invention.  Claim 1 recites a “coating” comprising a siloxane resin that “chemically bonded by a silane compound… and a diol compound.”  The description seems to be of a siloxane adhered to a undisclosed substrate via the silane compound and diol compound when, in fact, it is clear with the benefit of the broader context offered by the Specification that the silane compound and diol compound are precursors from which the siloxane resin is made.  Thus, the invention should be characterized as a coating comprising a siloxane resin derived from the aforementioned reactants.
	The Examiner was also confused by the phrase “molar ratio of 1:0.01 or more” in claim 5.  At first glance, it was believed that “or more” meant that the first number connoting the relative molar quantity of the tetraalkyl orthosilicate could be greater than 1 relative to 0.01 molar quantity of the epoxy/(meth)acryl-functional alkoxysilane (or the second number was smaller than 0.01).  It was 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lejeune et al., U.S. Patent # 7,732,552.
Lejuene discloses the preparation of oligomeric compounds derived from epoxy-functional silanes bearing a plurality of monovalent hydrolysable groups and diols that furnish structural attributes adhering to the formula [-O(R10CR11)fO-] in the product.  See the paragraph bridging columns 2 and 3.  Relevant to the present discussion, R10 and R11 may connote a hydrogen atom.  Example 2 in Table 1 exemplifies one such glycol that adheres to the requirements of formula 2 in claim 1.  In each of the embodiments summarized in Table 1, including Example 2, the mol ratio of these two precursors is 1:1, or very close to 1:1, and glycidoxypropyltrimethoxysilane is employed as the epoxy-functional silane.  See column 16, lines 22-41 where a more comprehensive list of suitable silanes strongly overlapping that set forth in claim 3 is provided.  Their condensation products have application in the formulation of compositions used as anticorrosion coatings, printing inks, primers, etc. (column 17, lines 1-18) and the compositions can contain various additives suited to the purpose of the composition including co-solvents, surfactants, organic binders, metal pigments.  See columns 17-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lejeune et al., U.S. Patent # 7,732,552 in view of Nakatsukasa et al., U.S. Patent Application Publication No. 2011/0244244.
Like Lejeune, Nakatsukasa is directed to coating compositions comprised of, among other things, a condensation product of an epoxy-functional silane.  In addition to that precursor, it is contemplated that the condensate may contain contributions from a tetraalkoxysilane insofar as it introduces structural units that enhance the hardness of the resulting coating.  To reiterate, Lejeune teaches anti-corrosion coatings and it is inarguable that hardness would be a preferred characteristic of these insofar as coatings with lower mar/scratch/abrasion resistance would be more susceptible to failure during the lifecycle of the coated article.  (Mechanical resistance is mentioned as a desired property in column 1, lines 55-56.)
As for claim 5, the skilled artisan is cognizant of the properties conveyed by the epoxy-functional silane and tetraalkoxysilane and is capable of adjusting their relative quantities as a matter of routine experimentation so as to achieve the best balance.  “Discovering an optimum value of a result effective variable involves only routine skill in the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lejeune et al., U.S. Patent # 7,732,552 in view of Kikuchi et al., U.S. Patent Application Publication No. 2015/0275043.  
It is well-established that things such as the adhesion and strength of a coating, and the viscosity of the coating material are functions of the polymer molecular weight and, hence, it would be obvious .
Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Curing is carried out under substantially different conditions, i.e. ring-opening of the epoxide groups in the presence of a photoinitiator as opposed to thermal curing at temperatures in excess of 450° C, and thus it is not clear that the cured films would be densified in the same manner, or to the same extent.  (Epoxy curing agents are mentioned in column 18, lines 24-25 of Lejeune.)  It, therefore, cannot be said that the prior art coating film is inherently in possession of any of these properties.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 8, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765